Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Post-Effective Amendment No. 1 to Registration Statement No. 333-91909 on Form S-8 and Registration Statement No. 333-153639 and 333-186879 on Form S-8 of our reports dated June 5, 2013 relating to the consolidated financial statements and consolidated financial statement schedule of ePlus inc. and the effectiveness of ePlus inc.'s internal control over financial reporting, appearing in the Annual Report on Form 10-K of ePlus inc. for the year ended March 31, 2013. DELOITTE & TOUCHE LLP McLean, Virginia June 5, 2013
